Citation Nr: 0204301	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-08 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arteriosclerotic 
heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1972 to May 1979.  
He subsequently served in the South Carolina National Guard 
from June 1979 to June 1991.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a May 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  In August 1998, the RO denied service connection for 
arteriosclerotic heart disease.  The veteran did not appeal 
this action.  

2.  Additional evidence submitted since the unappealed rating 
action of May 1998 to reopen the claim for entitlement to 
service connection for arteriosclerotic heart disease, taken 
together with evidence previously on file, does not bear so 
directly and substantially on the matter that the new 
evidence must be considered to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of May 1998, which denied 
service connection for arteriosclerotic heart disease, and of 
which the veteran was notified, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a) 
(2001).  

2.  The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claim for 
service connection for arteriosclerotic heart disease.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for arteriosclerotic heart disease was 
initially denied by a July 1997 rating action, of which the 
veteran was notified that month, on the basis that it was not 
incurred in or caused by military service and did not 
manifest within one year after service.  

More recently, the veteran was notified in August 1998 of a 
rating action that month which denied service connection for 
arteriosclerotic heart disease on the ground that the claim 
was not well grounded because there was no evidence of 
treatment inservice for arteriosclerotic heart disease.  No 
appeal was taken from that rating action.  

Under 38 U.S.C.A. §§ 5108, 7105(c) (West 1991) and 38 C.F.R. 
§§ 3.104, 20.302(a) (2001) a rating action from which an 
appealed is not perfected is final and may not be reopened 
unless new and material evidence is presented.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

In the first step, reopening, there is a three-part analysis.  
First, since the last disallowance on any basis, i.e., on the 
merits or denying reopening (Evans v. Brown, 9 Vet. App. 273, 
285 (1996)), there must be new evidence (i.e., noncumulative 
evidence, not redundant, and not previously submitted).  VA 
evidence which was constructively on file and is now actually 
on file, may be new and material evidence if it is not 
cumulative and is relevant).  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) and Smith (Russell) v. West, 12 Vet. 
App. 312, 314-15 (1999).  If no new evidence is submitted, no 
analysis of materiality is required.  Smith (Russell) v. 
West, 12 Vet. App. 312, 315 (1999).

Second, the new evidence need be probative only as to each 
element that was a specified basis for the last denial 
without having to establish all elements needed for 
allowance.  Third, it must be material (i.e., bearing 
directly and substantially on the issue) and, by itself or 
together with old evidence, it must be so significant that it 
must be considered to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998) (adopting the standard in 38 C.F.R. 
§ 3.156(a) (as stated above) and overruling the holding in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) that 
material evidence was that which established "a reasonable 
possibility [of changing] the outcome").  The standard 
affirmed in Hodge, Id., is lower that the prior standard 
announced in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  See Fossie v. West, 12 Vet. App. 1, 4 (1998).  

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  

In the reopening context, the doctrine of the favorable 
resolution of doubt is not applicable unless the threshold 
burden of submitting new and material evidence to reopen has 
been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Previously, under 38 U.S.C.A. § 5107(a), a claimant had to 
submit a well-grounded claim before the VA duty to assist 
attached.  Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order).  

However, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001); 66 Fed. Reg.  45,630-32 (August 29, 2001) was enacted 
on November 9, 2000 and, among other things, eliminated the 
concept of a well-grounded claim and redefined the VA 
obligation with respect to the duty to assist, superceding 
holding in Morton, Id.  

Thus, the requirement that following reopening there must 
next be an adjudication of whether the reopened claim is well 
grounded is no longer valid.  Rather, after reopening, the 
claim is adjudicated de novo and with application of the 
benefit-of-the-doubt rule, after first assuring that the duty 
to assist, as expanded by the VCAA, has been met.   

Final Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)) were published on August 29, 2001 with the 
same effective date of the VCAA of November 9, 2000.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

However, the amendments at 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(ii) were made effective as of the date of 
publication (August 29, 2001) and apply only to applications 
filed on or after August 29, 2001 to reopen a previously 
denied claim.  These redefine new and material evidence and 
the duty to assist in applications to reopen previously and 
finally denied claims.  

Here, the application to reopen was filed in April 1999, 
prior to the effective date of the new regulations applicable 
to reopening.  Thus, the new VCAA regulations above do not 
apply to applications to reopen a previously denied claim 
which pending on August 29, 2001.  

Background

The evidence on file at the time of the prior unappealed 
rating action which denied service connection for 
arteriosclerotic heart disease included the veteran's service 
medical records (SMRs).  

The SMRs reflect that in May 1973 the veteran had chest pain 
after strenuous lifting.  In July 1973, he had headaches and 
dizziness of 1-day duration.  Blood pressure was recorded as 
122/66.  A chest X-ray in December 1974, when he complained 
of having had shortness of breath for several months, was 
normal.  An electrocardiogram (EKG) was normal except for 
mild tachycardia.  He had blood pressure readings of 140/90, 
138/90, and 132/82.  Thereafter, he continued to complain of 
hyperventilation and had a blood pressure reading of 132/90.  

A psychiatric evaluation in December 1974 found no organic 
disease and noted a combination of functional complaints 
aggravated by a desire for compassionate reassignment.  The 
functional complaints included shortness of breath, 
dizziness, fainting, aching in his lung, and pain in his 
breast.  

In January 1975 the veteran complained of dizziness and his 
blood pressure was 130/100.  Later that month, when he 
complained of shortness of breath, his blood pressure was 
122/92.  The impressions were anxiety and hyperventilation 
syndrome.  A May 1995 blood pressure reading was 110/82.  The 
remainder of the service medical records do not include blood 
pressure readings, and the separation physical examination is 
not of record.

SMRs of the veteran's service in the South Carolina National 
Guard reflect that in January 1990 his blood pressure on a 
periodic examination was 128/90 and the diagnosis was 
borderline hypertension.  

In August 1994 Dr. Scharstein reported that the veteran had 
been in the military for about 18 years and because of 
problems related to accelerated hypertension he had received 
a medical discharge just prior to his being able to obtain 
retirement benefits from the military.  This was unfortunate 
because he had been recently found to have single vessel 
coronary disease.  Reportedly, the veteran had been badly 
mistreated by just about every arm of the government and the 
military.  In another statement of that same date Dr. 
Scharstein reported that the veteran had hypertension and 
coronary abnormalities.  

During VA hospitalization in October 1994 the veteran related 
having had hypertension for approximately 10 years and it was 
recommended that he have a renal artery ultrasound study to 
rule out renal artery stenosis as the cause of his 
hypertension but during VA hospitalization in December 1994 
it was reported that the veteran had a history of having had 
hypertension for five (5) years.  

During VA hospitalization in March and April 1995 for 
treatment of hypertension and coronary artery disease it was 
reported that the veteran had been in military service for 19 
years.  He had had a renal stone lithotripsy in the 1980s and 
had undergone four cardiac catheterizations and two 
angioplasties since August 1994.  

On VA examination for the need for aid and attendance in 
April 1995 the veteran related multiple medical problems to 
his period of military service, including hypertension and 
coronary artery disease.  

In February 1996 Dr. Kirkland of the University of South 
Carolina School of Medicine reported that the veteran had 
essential hypertension and advanced coronary artery occlusive 
disease.  

On VA examination for the need for aid and attendance in 
April 1996 the diagnoses included hypertension and coronary 
artery disease.  On VA examination for the need for aid and 
attendance in January 1997 the diagnoses included 
hypertension and class II angina with coronary disease.  

Records from the Social Security Administration (SSA) were 
received in September 1996 reflecting, in part, treatment and 
evaluation of cardiovascular disease and hypertension by 
private clinical sources since 1993 and by VA since 1994.  A 
December 1994 VA clinical record reflects that he had 
headaches secondary to taking nitroglycerin.  

In June 1997 the veteran reported that he could tell that his 
heart disease began during service because he had chest pain 
while performing physical training during service but he had 
not seen a physician because his drill instructor had told he 
that if he did he would have to be recycled.  

In a July 1997 statement the veteran reported that he had a 
blockage in his kidneys and a physician had informed him that 
this "may be the cause of my high blood pressure."  

In the veteran's May 1998 claim for service connection for 
heart disease he alleged that his heart condition was caused 
by fatty food prepared for him and which he ate during 
military service.  

On VA examination for the need for aid and attendance in 
August 1999 it was reported that the veteran had a history of 
coronary artery disease which had been diagnosed as early as 
the 1990s.  He had had several catheterizations since then 
and the most recent revealed mild to moderate disease.  

The evidence received since the May 1998 rating action which 
denied the claim on the basis that it was not well grounded 
includes the veteran's January 1999 application to reopen his 
claim in which he reported that his high blood pressure was 
the primary reason for his heart condition.  When on active 
duty and performing physical training he had had chest pain 
which effected his performance, although he had never been 
diagnosed as having high blood pressure or heart disease 
during service.  

VA outpatient treatment records of 1998 and 1999 reflect 
continued treatment for hypertension and coronary artery 
disease.  

The veteran underwent VA hospitalization in January 1999 for 
treatment of hypertension and coronary artery disease.  

In the veteran's July 1999 notice of disagreement (NOD) he 
reported that he had had to eat pork and spicy food while 
working in a dining facility during active service and had 
had headaches which were the same type of headaches that he 
had now as a result of hypertension.  

The veteran was hospitalized at the Lexington Memorial 
Hospital in September 1999 for treatment of chest pain.  

The veteran was hospitalized at the Carolina Pines Regional 
Medical Center in October 1999 for chest pain.  

In VA Form 21-4138, Statement in Support of Claim, of 
November 1999 the veteran reported that during service he had 
had to take a lot of salt tablets because of training in the 
heat and that while working in a dining facility during 
active he had had to eat pork and spicy food which 
contributed to the development of his heart disease.  

The veteran was hospitalized at the McLeod Regional Medical 
Center in January 2000 for chest pain.  

In the veteran's March 2000 VA Form 9 he reported that during 
service he had not gone on sick call for his chest pain 
because he had thought that it was just gas but that during 
service his chest pain became worse.  When he had worked in a 
dining area he had had dizzy spells and headaches and 
(apparently after military service) a cardiologist said that 
it could have been due to hypertension.  He had never gone on 
sick call because his job was more important.  After active 
duty, while in the National Guard he was found to have 
hypertension and was not allowed to reenlist.  He had seen a 
cardiologist while in the National Guard and the cardiologist 
had stated that the veteran's headaches during active duty 
could have been due to high blood pressure which, in turn, 
contributed to his heart disease and that his chest pain when 
performing 2 mile runs during active duty could have been his 
heart reacting to heart disease.  

Analysis

The Board finds that the evidence received since the August 
1998 RO decision, while new, is not material.  The evidence 
submitted in an attempt to reopen the claim is not so 
significant in that it does not provide a more complete 
picture of circumstances surrounding the origin of an injury 
or disability, such as arteriosclerotic heart disease (see 
Elkins).  The newly submitted documents are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  

As pointed out in the earlier RO rating actions, while the 
veteran did have some borderline or even elevated blood 
pressure readings during active service, it is conceded that 
he was not treated for hypertension or heart disease during 
active service nor were those disorders diagnosis during 
active duty.  Previously, he attributed his hypertension to 
eating fatty foods during active duty, but in applying to 
reopen he now attributes his hypertension to ingesting salt 
tablets as well as to eating pork and spicy foods.  However, 
there is no corroboration of this speculation by any 
competent medical sources.  The Board may not consider the 
veteran's lay opinions as competent medical evidence for the 
purpose of reopening because he had no medical education, 
training or experience.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The veteran now alleges that his complaints, such as chest 
pain, during active service were the first manifestation of 
either hypertension or heart disease but the contemporaneous 
SMRs during active duty indicate that there was a functional 
component to these complaints.  Again, there is no 
corroboration of this lay opinion by a competent medical 
source.  

It is also averred that his current headaches are due to 
hypertension and are similar to the headaches he had while on 
active duty.  However, there is also recent clinical records 
which indicate that his headaches are due to taking 
nitroglycerin for treatment of coronary artery disease.  Even 
the veteran's statement of what a physician purportedly said, 
that headaches during active duty "could have been" due to 
hypertension, is not competent medical evidence for the 
purpose of reopening the claim.  In the reopening context, a 
lay statement of what a doctor said is not requisite medical 
evidence of a medical diagnosis or of medical causation or 
etiology.  Warren v. Brown, 6 Vet. App. 4 (1993).  

The first diagnosis of hypertension is that of borderline 
hypertension in 1990 when the veteran was in the National 
Guard.  Thus, the history previously related by Dr. 
Scharstein in August 1994 of the veteran's having been 
discharged due to hypertension after 18 years of service 
clearly refers to the hypertension having been first 
diagnosis when the veteran was in the National Guard and not 
during active military service.  Indeed, the clinical 
histories related during VA hospitalizations in October and 
in December 1994 date the onset of hypertension to a time 
after the veteran's active military service.  

In sum, the new evidence, as with the old evidence and even 
both together, does not date the onset of hypertension or 
heart disease to the veteran's period of active duty or to a 
period within one year after the termination of his active 
duty.  


ORDER

Reopening of the claim for service connection for 
arteriosclerotic heart disease is denied.  



_______________________________
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

